Citation Nr: 1143828	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  10-06 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1988 to August 1992 and has additional unverified reserve service.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that, in pertinent part, denied the Veteran's claim of entitlement to service connection for herniated disc, back.

In August 2011, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO in New York, New York.  A transcript of the hearing has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claim.

As a preliminary matter, the Board notes that the most recent VA treatment records associated with the Veteran's claims file are dated in December 2009.  There is no indication that the Veteran has ceased VA treatment.  Significantly, at the time of the Veteran's August 2011 Board hearing, he asserted that he underwent recent magnetic resonance imaging (MRI) and that he was going to begin additional physical therapy for his back disability.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).


Further, while it is unclear if the Veteran is currently in receipt of disability benefits from the Social Security Administration (SSA), his VA treatment records dated in May 2001 indicate that he had applied for such.  Thus, there is evidence that there exist records related to an SSA claim.  Although generally VA is not bound by that determination, it is pertinent to the claim.  Murinczak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Because the SSA's decision and the records upon which the agency based its determination may be relevant to VA's adjudication of the Veteran's pending claim, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Veteran seeks entitlement to service connection for a back disability.  Specifically, in statements submitted during the appellate period and in testimony before the Board, the Veteran asserts that while on active duty he injured his back in a fall during a training exercise in Germany.  He asserts that he fell, carrying heavy supplies, and landed on his right heel and felt a pop in his back.  He asserts that he was given a profile for three weeks.  He asserts that he experienced sporadic back pain since his claimed in-service back injury and that such recurred in approximately 2006, when he was leaning over to brush his teeth and felt the same type of pop he felt during service.  

The Veteran's VA treatment records dated in March 2001 indicate that he complained of back pain, and reported that he injured his back during service in 1991, in Germany.  He was diagnosed with lumbar spine sprain/strain with left sciatica.  Since that time, the Veteran's back disability has been diagnosed as a number of disorders and he has been treated, including physical therapy, for the same.  No treating physician specifically attributed any current back disability to the Veteran's claimed in-service back injury.  Thus, it remains unclear to the Board if any current back disability was incurred in or aggravated by active service.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file his VA treatment records from the VA Medical Center (VAMC) in New York, New York, dated from December 2009 to the present, specifically to include record of any recent MRI and physical therapy.  Any and all responses, including negative responses, must be added to the claims file.  

2.  Obtain and associate with the Veteran's claims file all relevant records related to his claim for disability benefits from the SSA, to include any treatment records upon which SSA based its decision.  Any and all responses, including negative responses, must be added to the claims file.  

3.  Schedule the Veteran for a VA examination to determine the etiology of his back disability.  The examiner must provide all appropriate diagnoses related to the back and opine as to whether it is at least as likely as not (at least a 50 percent probability) that any current back disability was incurred in service, or is otherwise related to service, specifically to include the Veteran's claimed in-service back injury.

In this regard, the examiner should consider the Veteran's statements regarding the in-service injury in which he fell during a training exercise in Germany, and his statements of sporadic symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).

The claims file should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

The claims file must be properly documented regarding any notifications to the Veteran, mailed to his current address, as to any scheduled examination.  In this regard, the Board notes that the Veteran, at the time of his August 2011 Board hearing, reported that he had moved and would update his address with VA.  

4.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim of entitlement to service connection for a back disability, considering additional evidence added to the record.  If the action remains adverse to the Veteran, provide him with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011). 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


